Citation Nr: 0911279	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-33 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left shoulder 
condition, to include as secondary to the service-connected 
right shoulder injury with impingement syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from July 1976 to May 
1979 and from January 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim.

In December 2007, the appellant presented sworn testimony 
during a Decision Review Officer hearing.  Subsequently, he 
participated in a Travel Board hearing in September 2008, 
which was chaired by the undersigned Veterans Law Judge.  
Transcripts of these hearings have been associated with the 
appellant's claims file.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the appellant's left shoulder disability is the result of a 
disease or injury in service; nor was it caused by or 
aggravated by a service-connected disability.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by service, arthritis may not be presumed to be, and a  left 
shoulder disability is not proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  This was codified by 38 C.F.R. § 3.159(b)(1).  In 
2008, however, this regulation was revised to remove the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  See 73 
Fed. Reg. 23, 353-23, 356 (April 30, 2008). 

Prior to initial adjudication of the appellant's claim, a 
letter dated in July 2006 fully satisfied the duty to notify 
provisions, specifically setting forth the criteria for 
secondary service connection.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  Additionally, notice letters dated in July 2006 and 
September 2007 informed the appellant of how VA determines 
the appropriate disability rating or effective date to be 
assigned when a claim is granted, consistent with the holding 
in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded a VA medical examination in 
January 2008 to obtain an opinion as to whether his left 
shoulder disability could be directly attributed to service 
or was the result of or aggravated by his service-connected 
right shoulder disability.  Further examination or opinion is 
not needed on the claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the appellant's military service or 
his service-connected disability.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant alleges that he currently suffers from a left 
shoulder disability that is either the direct result of his 
time in active duty service, or caused by or aggravated by 
his service-connected right shoulder disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2008).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  71 FR 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 
(1995).  

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

During the pendency of this appeal, 38 C.F.R. § 3.310(b) 
(2008) was amended effective October 10, 2006 to provide the 
following as to aggravation of nonservice-connected 
disabilities:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or 
the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or 
injury unless the baseline level of severity of 
the nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline and 
current levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and determine 
the extent of aggravation by deducting the 
baseline level of severity, as well as any 
increase in severity due to the natural progress 
of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (to be codified at 38 C.F.R. § 
3.310(b)).

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

The AMC did not provide the appellant with the amended 
version of 38 C.F.R. § 3.310(b).  However, the Board finds 
that the more favorable law is the holding in Allen and that 
the holding in Allen and not the new version of 38 C.F.R. § 
3.310(b) applies to this case.  Specifically, the amended 38 
C.F.R. § 3.310(b) clearly institutes additional evidentiary 
requirements and hurdles that must be satisfied before 
aggravation may be conceded and service connection granted.  
Accordingly, the appellant is not prejudiced by the lack of 
notice of the new version of 38 C.F.R. § 3.310(b).  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].

Out the outset, the Board notes that the appellant has been 
diagnosed with left shoulder impingement syndrome.  Magnetic 
resonance imaging studies found the appellant's condition to 
be consistent with acromioclavicular joint arthritis, 
surpraspinatus tendinosis and a small partial tear of the 
rotator cuff was noted.  As such, element (1) under Hickson 
and Wallin [current disability] have been met.

Service connection is in effect for the residuals of a right 
shoulder injury with impingement syndrome, currently 
evaluated as 20 percent disabling.

Direct Service Connection

Review of the appellant's service treatment records indicates 
the appellant's systems were all considered normal upon his 
enlistment in April 1976.  Specifically, the appellant's 
upper extremities were noted as normal.  See Standard Form 
(SF) 88, entrance examination report, April 8, 1976.  Upon 
discharge from his first term of service, all systems were 
considered normal.  The appellant himself also denied any 
symptomatology associated with his left shoulder.  See SF 88 
& 93, separation examination reports, May 29, 1979.  The 
entrance examination report for the appellant's second term 
of service also indicated all systems were normal.  The 
appellant himself did not indicate that he suffered from any 
left shoulder disabilities.  See SF 88 and 93, entrance 
examination reports, October 20, 1980.  In December 1983, the 
appellant declined to have a separation physical.  See DA 
Form 2496, disposition form, December 2, 1983.  Thus, the 
appellant fails to meet element (2) under Hickson [in-service 
incurrence or aggravation] and a grant of service connection 
on a direct basis is not warranted.

Further, there is no medical evidence that the appellant 
suffered from osteoarthritis within one year of discharge 
from active duty service.  As such, he is also not entitled 
to presumptive service connection for this condition.  See 
38 C.F.R. § 3.307 (2008).

The only evidence in support of the claim of entitlement to 
direct service connection consists of lay statements alleging 
that the appellant's current left shoulder disabilities are 
related to service.  The Board acknowledges that the 
appellant is competent to give evidence about what he 
experiences; for example, he is competent to discuss his left 
shoulder disabilities.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

Secondary Service Connection

The appellant alleges that his current left shoulder 
disability is either due to or has been aggravated by his 
service-connected right shoulder disability.

As noted above, the appellant has been diagnosed with a 
current left shoulder disability and is service connected for 
a right shoulder disability.  Accordingly, Wallin elements 
(1) and (2) have been satisfied.

The Board notes that the appellant has submitted numerous VA 
Medical Center (VAMC) treatment records detailing his 
complaints of left shoulder pain.  See VAMC treatment 
records, 2006 through 2008.  

In January 2008, the appellant was afforded a VA joints 
examination.  At that time, the appellant denied any injury 
to his left shoulder.  He stated that he initially sought 
medical treatment from the VAMC in November 2006.  Upon 
physical examination, the appellant's left shoulder range of 
motion was decreased and impingement syndrome was positive.  
The VA examiner diagnosed the appellant with left shoulder 
partial rotator cuff tear with impingement syndrome and 
degenerative joint disease of the left shoulder.  After 
reviewing all of the available medical evidence and examining 
the appellant, the VA examiner stated that it would be mere 
speculation to state that the appellant's left shoulder 
condition was secondary to his service-connected right 
shoulder disability due to overuse.  Further, the examiner 
concluded that the appellant's left shoulder condition had 
not been aggravated beyond normal progression by his service-
connected right shoulder disability.  See VA joints 
examination report, January 4, 2008.

There is no medical evidence of record to support the 
appellant's allegations that his left shoulder disability is 
secondary to his service-connected right shoulder disability.  
The only evidence in support of his claim is lay statements 
provided by the appellant.  As noted above, while the 
appellant is competent to provide testimony as to his current 
disability, he is not competent to provide a medical nexus 
opinion.  See Rucker, supra.  As such, the appellant's claim 
fails on the basis of Wallin element (3), medical nexus.

Although the appellant has established that he currently 
suffers from a left shoulder disability, the evidence of 
record does not support a finding that this condition is the 
result of his time in service, proximately due to his 
service-connected right shoulder disability or aggravated by 
his right shoulder disability.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  


ORDER

Entitlement to service connection for a left shoulder 
condition, to include as secondary to the service-connected 
right shoulder injury with impingement syndrome, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


